
	

114 SRES 609 IS: Honoring the memories and heroic actions of those killed, injured, and affected by the fatal bus crash in Laplace, Louisiana, on August 28, 2016.
U.S. Senate
2016-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 609
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2016
			Mr. Vitter (for himself and Mr. Cassidy) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Honoring the memories and heroic actions of those killed, injured, and affected by the fatal bus
			 crash in Laplace, Louisiana, on August 28, 2016.
	
	
 Whereas, on August 28, 2016, St. John the Baptist Parish firefighters and Louisiana State troopers were responding to the scene of an accident along I–10 Westbound in Laplace, Louisiana, when an undocumented immigrant driving a passenger bus lost control of the bus and crashed into a nearby vehicle;
 Whereas 3 firefighters were thrown over the highway guardrail from the impact of the vehicle, falling more than 30 feet into alligator-infested water;
 Whereas fellow firefighters, State troopers, and at least 1 civilian quickly responded to rescue the 3 overthrown firefighters;
 Whereas Chief Spencer Chauvin, a 36-year-old who served the St. John the Baptist Parish Fire Department for 12 years and was a beloved husband and father of 2, died in the crash;
 Whereas 21-year-old Jermaine Starr and 33-year-old Vontarous Kelly, both of Moss Point, Mississippi, and who were passengers in the vehicle impacted by the bus, were also killed in the crash;
 Whereas 2 other firefighters sustained injuries and were taken to the hospital; and Whereas more than 30 additional individuals were injured: Now, therefore, be it
		
	
 That the Senate— (1)mourns the tragic loss of Chief Spencer Chauvin, Jermaine Starr, and Vontarous Kelly;
 (2)recognizes the bravery, heroism, and dedication of the firefighters, State troopers, and civilians who quickly responded to attempt to save the lives of the injured;
 (3)offers sincere condolences to the families, friends, and loved ones of Chief Spencer Chauvin, Jermaine Starr, and Vontarous Kelly; and
 (4)expresses hope that each individual who was injured in the accident makes a full and quick recovery.
			
